Citation Nr: 1531867	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  15-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left hip condition. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2014 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claim of service connection for a back condition.  The Veteran testified before the undersigned in June 2015.

In February 2015, the RO denied a claim of service connection for osteoarthritis of the left hip.  The Veteran filed a notice of disagreement (NOD) in June 2015.  A statement of the case (SOC) does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the claims are not ready for appellate review.  

The Veteran contends that his back was injured in a June 1981 crush injury.  He alternatively asserts that his back condition is secondary to his left hip osteoarthritis.  See VA Form 9 received in February 2015. 
The Veteran has not been afforded a VA examination in connection with his back claim.  Service treatment records confirm that the Veteran sustained a contusion and crush injury to the left hip in June 1981 when he was pinned between a tank engine and a truck after a motor vehicle accident.  Post-service, the Veteran has reported complaints of chronic low back pain.  Radiographic reports show osteoarthritis in the left hip.  The Board finds that prior to considering the merits of the Veteran's back claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

VA treatment records indicate that the Veteran was considering applying for Social Security Administration (SSA) disability benefits in January 2015.  Upon Remand, the RO should inquire as to whether there has been a disability determination and if so, request a copy of the decision and the supporting medical records.  38 C.F.R. § 3.159(c)(2).  

The last VA treatment records associated with the virtual record are dated in February 2015.  Updated VA treatment records pertinent to the issue must be obtained upon Remand.  Id.  

As noted in the Introduction, in the February 2015 rating decision, the RO denied service connection for osteoarthritis of the left hip.  The Veteran filed an NOD as to the denial in June 2015.  Since there has been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain for the record copies of the following: (a) the complete and updated VA clinical records of the Veteran dated from February 2015 to the present; and (b) SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning such claim (after confirming whether the Veteran applied for SSA disability benefits).  All requests for records and their responses must be associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed back condition.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  All current disorders of the back should be clearly reported.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

The examiner must address the Veteran's assertions that his back was injured in the June 1981 crush injury and/or is secondary to osteoarthritis of the left hip.   Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back condition is related to the Veteran's military service, to include the June 1981 crush injury?  The examiner should additionally offer an opinion as to whether it is at least as likely as not that any currently diagnosed back condition is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) osteoarthritis of the left hip.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the back claim and furnish to the Veteran and his representative an appropriate SSOC, and afford a reasonable opportunity for response.

4.  The RO should furnish the Veteran with an SOC with respect to the claim of service connection for osteoarthritis of the left hip and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




